Citation Nr: 0004390	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-12 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for ocular rosacea, claimed 
as due to exposure to Agent Orange in service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service, including a tour of 
duty in the Republic of Vietnam, from April 1968 to May 1969.  
Prior to that time, he served with the Army National Guard 
for approximately 13 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Manchester, 
New Hampshire, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
ocular rosacea, claimed as due to exposure to Agent Orange in 
service.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran served in the Republic of Vietnam but he has 
not been diagnosed with an Agent Orange presumptive disease; 
hence, exposure to Agent Orange in service may not be 
presumed by law.  

3.  The veteran has not presented competent medical evidence 
that his ocular rosacea was caused by exposure to Agent 
Orange in service, and causation may not be presumed.  

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim of service connection for ocular rosacea, claimed as 
due to exposure to Agent Orange in service, is plausible 
under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for ocular rosacea, claimed as due to 
exposure to Agent Orange in service.  38 U.S.C.A. § 5107 
(West 1991).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's final DD Form 214 indicates that he was awarded 
the Vietnam Service Medal and the Vietnam Campaign Medal.  
Service medical records do not show any treatment for ocular 
rosacea.  

In a July 1974 rating decision, the RO denied the veteran's 
original claim of service connection for a skin disorder on a 
direct basis.  The veteran was informed of this decision and 
did not appeal it to the Board.  Therefore, it became final.  

A July 1987 letter from Patrick J. Riddle, M.D., of the 
Nashua Eye Associates, indicates that the veteran was seen 
for complaints of problems with his right eye.  He had 
developed a foreign body sensation in the eye since January.  
The problem was worse in the morning when he first woke up.  
He had no previous ophthalmologic difficulties.  Clinical 
evaluation revealed some ocular irritation.  It was also 
noted that there was a mass on the right lower aspect of his 
upper nose area.  Visual acuity was 20/20 in both eyes.  The 
pupils were 3 mm, equal and reactive.  There was no Marcus-
Gunn pupillary phenomenon.  The confrontation visual fields 
were intact bilaterally.  The anterior segment examination 
disclosed moderate acne rosacea and blepharitis with one area 
of abnormally positioned eyelash in the right upper eyelid.  
The last emanated from the posterior row of lashes and was 
directed toward the cornea.  The remainder of the anterior 
segment was unremarkable except for several small areas of 
chalazia in the right upper eyelid.  The cup/disc ratio was 
0.2 with a normal posterior pole in both eyes.  There was a 
4x5x5 mm mass in the left upper aspect of the nose in its 
right aspect, and there were several tortuous and dilated 
vessels in this region.  The mass was light yellow and did 
not appear to be attached to the underlying bone.  The 
impression was acne rosacea and blepharitis with chalazia and 
lag ophthalmos of the right eye.  Dr. Riddle instructed him 
to use warm compresses two to three times per day, along with 
artificial tears as needed and Lacri-Lube ophthalmic ointment 
at night.  He also recommended removal of the mass on the 
nose.  

VA outpatient records, dated from September 1993, to March 
1997, indicate that the veteran was seen for treatment of 
ocular rosacea and acne rosacea.  Tetracycline was prescribed 
for his skin lesions.  

In October 1996, the veteran's representative, on the 
veteran's behalf, filed a claim for service connection for an 
"other acneform disease" due to exposure to Agent Orange.  
It was noted that the veteran had received a letter from the 
VA's Under Secretary for Benefits, which related that the 
regulations pertaining to service connection for conditions 
due to exposure to herbicides had been revised.  He was urged 
to contact the RO to file a claim.  

The RO responded to the letter, and informed the veteran that 
his claim for service connection for a skin condition, 
claimed as due to exposure to Agent Orange had been 
previously denied.  Therefore, new and material evidence was 
required to reopen the claim.  

In a subsequent letter, also dated in October 1996, the 
veteran's representative reported that he reviewed the 
veteran's claims file, and concluded that the RO had 
previously denied the veteran's claim of service connection 
for a skin condition on a direct basis, not a presumptive 
basis.  He asserted that the current claim of service 
connection for a skin condition due to exposure to Agent 
Orange was a new claim, and should be developed accordingly.  

At a VA examination in February 1997, the veteran related 
that he developed a rash on his face, arms, back and chest 
while he was stationed in Vietnam.  He recalled that several 
other people in his unit developed a similar rash.  He noted 
that he had been exposed to Agent Orange as far as he knew, 
and that there was a possibility that it might have gotten 
into the water.  He was seen by a physician who told him that 
the condition was related to the humidity and jungle rot.  No 
medication was provided.  The problem persisted after he was 
discharged.  Subsequently, his eyes became affected.  He saw 
a civilian doctor who have him eye drops.  Over the years, he 
continued to get the rash on his face, back and chest.  He 
was treated with Tetracycline, MetroGel and Cleocin.  
Clinical evaluation revealed that there were inflammatory 
papules on the nose and facial cheeks, along with 
telangiectasia and diffuse redness.  Similar lesions were 
present on his back.  Examination of the eyes showed definite 
injection of some of the conjunctival vessels.  The 
assessment was significant ocular rosacea.  The examiner 
commented that it was "possible that exposure to Agent 
Orange played a part in this."  

At a personal hearing before a hearing officer at the RO in 
October 1997, the veteran testified that he developed a skin 
disorder while serving in Vietnam.  He began to get 
blistering on his arm and back, similar to an acne condition.  
Everyone in his unit had a similar problem, and the medics 
considered it jungle rot as a result of the heat and 
humidity.  A salve was prescribed, but the condition 
persisted.  After he was discharged, he continued to 
experience blistering and scarring on his arms, and sometimes 
on his face and chest.  His eyes were first bothered in 1972.  
He used ophthalmic ointments for his eyes, and Tetracycline 
or Metro Gel for his skin.  He also believed that there may 
have been herbicides in the drinking water.  No pathological 
studies had been done on his skin lesions.  His skin became 
very itchy during flare-ups.  

In a February 1998 letter, the veteran was asked to indicate 
whether he wished to testify at a personal hearing before a 
Member of the Board at the RO or in Washington, DC, or 
whether he preferred that his case be immediately sent to the 
Board.  The veteran's representative responded that the 
veteran wanted his case to be sent to the Board for appellate 
review.  

II.  Analysis

The threshold question in this case must be whether the 
veteran has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld an earlier decision of the United States Court of 
Appeals for Veterans Claims (then known as the United States 
Court of Veterans Appeals), which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See also Morton v. West, 12 Vet.App. 477, 480 (1999) (noting 
that the Federal Circuit, in Epps v. Gober, supra, "rejected 
the appellant's argument that the Secretary's duty to assist 
is not conditional upon the submission of a well-grounded 
claim").  See also Schroeder v. West, 12 Vet.App. 184 (1999) 
(en banc order).  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet.App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Bostain v. West, 
11 Vet.App. 124, 127 (1998); Heuer v. Brown, 7 Vet.App. 379 
(1995); Magana v. Brown, 7 Vet.App. 224 (1994); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet.App. 492, 495 (1992).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 
Vet.App. 169 (1998); Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113, 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  However, 
in a recent decision, the Court stated that "neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of Caluza where the veteran has not 
developed a condition enumerated in either 38 U.S.C.A. 
§ 1116(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 
Vet.App. 164, 168 (1999).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 
supra, 9 Vet.App. at 44.  See Brock v. Brown, 10 
Vet.App. 155, 160-61 (1997).  Thus, the presumption is not 
the sole method for showing causation.  However, as noted 
above, where the issue involves a question of medical 
diagnosis or causation as presented here, medical evidence 
which indicates that the claim is plausible is required to 
set forth a well-grounded claim.  Grottveit, supra.  

Initially, the Board notes that, as correctly pointed out by 
the veteran's representative in October 1996, the veteran's 
present claim for entitlement to service connection for 
ocular rosacea is based on a change in law or regulation 
which provides a new basis for establishing the relief 
sought.  Therefore, de novo adjudication of the issue is 
justified, despite the previous denial of a claim for service 
connection for a skin infection in July 1974.  See Spencer v. 
Brown, 4 Vet.App. 283 (1993).  

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam, and 
that he has a current diagnosis of ocular rosacea.  However, 
ocular rosacea is not one of the presumptive diseases listed 
in either 38 U.S.C.A § 1116(a) or 38 C.F.R. § 3.309(e), and 
it would not be considered an acneform disease consistent 
with chloracne.  Accordingly, under the law, the veteran is 
not entitled to a presumption that his ocular rosacea is 
etiologically related to exposure to herbicide agents used in 
Vietnam.  See McCartt, supra.  

Since the veteran was not diagnosed with a disease listed at 
38 C.F.R. § 3.309(e), he is also not entitled to the 
presumption of exposure to herbicide agents in service, 
provided in 38 C.F.R. § 3.307(a)(6)(iii).  See McCartt, 
supra.  In this regard, the Board notes that VA's 
Adjudication Procedure Manual, M21-1, at Part VI, para. 
7.20b, contained a more liberal interpretation of the 
presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to a herbicide agent."  
However, this provision was revised on April 5, 1999, and is 
now in accordance with the McCartt decision.  Hence, in the 
present case, exposure to Agent Orange may not be presumed.  

Even assuming exposure to Agent Orange, the Board finds that 
the veteran has not submitted a well-grounded claim.  The 
issue of causation involves a medical question, and the Board 
is not permitted to draw inferences as to medical causation 
or etiology without a solid foundation in the record.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  It is the 
responsibility of the Board to determine the probative weight 
to be ascribed as among multiple medical opinions in a case, 
and to state our reasons or bases for favoring one opinion 
over another.  See Winsett v. West, 11 Vet.App. 420, 424-25 
(1998).  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet.App. 185, 187 (1999).  A medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish a plausible 
claim.  See Bostain, supra, citing Obert v. Brown, 5 Vet.App. 
30, 33 (1993), and Tirpak, supra.  

At a VA examination in February 1997, the VA examiner stated 
that "it is possible that exposure to Agent Orange has 
played a part in [the veteran's ocular rosacea]."  (Emphasis 
added).  Although this statement was made by a competent 
medical professional, it is far too speculative to well 
ground the veteran's claim.  With all due regard for the 
medical expertise of the VA examiner, the statement as to 
whether there was an etiological nexus between Agent Orange 
and the veteran's ocular rosacea is far from unequivocal; in 
fact, it is clearly couched in terms of possibility.  
Furthermore, the statement does not provide any rationale or 
scientific basis for the examiner's conclusion as to cause-
and-effect.  See Bloom, supra.  Hence, the medical opinion 
submitted, as it presently stands, is insufficient to well 
ground the claim.  

In contrast, the Board notes that, pursuant to the statutes 
cited above, a great amount of scientific effort, over a 
number of years, has been exerted in research and analysis of 
the Agent Orange issue.  See the Agent Orange Act of 1991, 
supra, at section 3, which mandated that the National Academy 
of Sciences (NAS) "review and evaluate the available 
scientific evidence regarding associations between diseases 
and exposure to dioxin and other chemical compounds in 
herbicides."  In pertinent part, "[a]fter reviewing 6,420 
scientific or medical articles, and selecting approximately 
230 epidemiologic studies for detailed analysis, consulting 
with outside experts, and conducting public hearings," NAS 
issued a report entitled Veterans and Agent Orange:  Health 
Effects of Herbicides Used in Vietnam, on July 27, 1993, 
which found that a relationship existed between exposure to 
herbicidal agents and the development of only certain 
diseases.  See 59 Fed. Reg. at 342 (1994).  That NAS review 
was relied upon in the determination, by the Secretary of 
Veterans Affairs, that there is no positive association 
between exposure to herbicides and any disorder not listed in 
the governing regulations.  Id.

A second report, entitled Veterans and Agent Orange: Update 
1996, was issued by NAS on March 14, 1996.  Again, it was 
scientifically concluded that only certain diseases have a 
medically supportable connection with herbicide exposure and, 
to date, the veteran's currently claimed disease is not among 
those disorders so recognized.  See 61 Fed. Reg. 41,442-449 
(1996).

Based upon its ongoing work pursuant to the Agent Orange Act 
of 1991, NAS subsequently issued a report entitled Veterans 
and Agent Orange, Update 1998.  An Executive Summary of that 
publication has been made available on the Internet, at 
"http://www.nap.edu/html/update98/," on the NAS 
publications website.  That document notes that Public Law 
No. 102-4, among other things, tasked NAS with conducting 
biennial updates that would review newly published scientific 
literature regarding statistical associations between health 
outcomes and exposure to dioxin and other chemical compounds 
in these herbicides.  The committee members producing the 
update were selected because they are leading experts in 
their fields, have no conflicts of interest with regard to 
the matter under study, and have taken no public positions 
concerning the potential health effects of herbicides in 
Vietnam veterans or related aspects of herbicide or dioxin 
exposure.  The committee's goal was to seek the most accurate 
information and advice from the widest possible range of 
knowledgeable sources.  Id.

Shortly after NAS issued Update 1998, the Secretary formed a 
task force to review the report and pertinent studies, and to 
make recommendations as to whether a positive association 
exists between herbicide exposure and any condition.  
Following that review, the Secretary has added no additional 
diseases to the regulation, and has reaffirmed his earlier 
determination, discussed hereinabove, that there is no 
positive association between herbicide exposure and any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 
1999).

In the aforementioned Executive Summary of NAS' Veterans and 
Agent Orange, Update 1998, there appears "Table 1 Updated 
(1998), Summary of Findings in Occupational, Environmental, 
and Veterans Studies Regarding the Association Between 
Specific Health Outcomes and Exposure to Herbicides."  There 
is no indication that ocular rosacea was added to the list.  
Furthermore, the veteran has not provided any expert medical 
or scientific evidence in support of his claim.  

The Board is aware that, when we rely upon evidence developed 
or obtained after the most recent Statement of the Case or 
Supplement Statement of the Case, the claimant must be 
provided adequate notice of our intention to use such 
evidence and given an opportunity to respond.  See Hilkert v. 
West, 12 Vet.App. 145, 151 (1999), citing Thurber v. Brown, 5 
Vet.App. 119, 122 (1993).  In the present case, we have not 
relied in any way upon the recent NAS update on Agent Orange, 
or upon the Secretary's public notice in the Federal 
Register.  We have simply referred to them for informational 
purposes.  Under the process prescribed by law, the Secretary 
may, at some time in the future, take action to amend VA's 
regulations with regard to herbicide exposure.  This case, 
however, must be, and has been, decided under current law.  

Finally, although we are mindful of the veteran's and his 
representative's assertions that the veteran's ocular rosacea 
was caused by exposure to Agent Orange in service, it has not 
been shown that they are technically competent to offer 
meaningful opinions on that question.  As indicated above, 
when the question involved does not lie within the range of 
common experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  The Board 
does not doubt the sincerity of the veteran's belief in the 
validity of his contentions, but he does not meet the burden 
of presenting evidence of well-grounded claims merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain, supra, 
("lay testimony  . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu, supra; Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit, supra.  


ORDER

Service connection for ocular rosacea, claimed as due to 
exposure to Agent Orange in service, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

